Citation Nr: 1550763	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for post-traumatic stress disorder (PTSD) with generalized anxiety disorder and major depressive disorder.

2.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1969 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD with generalized anxiety disorder and major depressive disorder.  A 70 percent evaluation was assigned, effective October 4, 2011.

This appeal was processed in part, using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 
38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 


PTSD with Generalized Anxiety Disorder and Major Depressive Disorder

The Board notes that the Veteran's most recent and only VA examination for his service-connected PTSD with generalized anxiety disorder and major depressive disorder was conducted over three years ago, in August 2012.  As the Veteran's representative noted in the January 2015 Informal Hearing Presentation, the August 2012 VA examiner noted that there appeared to be a progressive worsening of the Veteran's symptoms, particularly since his retirement, and that he demonstrated severe functional impairment in multiple areas.  The Veteran reported that he was in his third marriage, which was good, and that he had a friend that he had drinks with a few times a year.  However, he also reported feeling a sense of estrangement in relationships and feeling numb.  The examiner ultimately concluded that the Veteran's occupational impairment could not be accurately surmised, as he was retired and no longer engaging in work-related activities.  The examiner noted further that it seemed as if the Veteran's previous employment actually minimized the severity of his diagnosis, due to the requirement for him to go into the community on a regular basis and maintain a consistent schedule that prevented him from thinking or ruminating on his past experiences.  

In a September 2013 statement, Dr. R.R., the Veteran's treating psychiatrist, indicated that the Veteran had symptoms of severe nightmares where he would wake up shaking, screaming and gouging his face; significant sleep problems; appetite changes; inability to concentrate or read; low energy level; loss of libido; significant isolation and withdrawal; and amotivation.  Dr. R.R. also noted that the Veteran had significant problems with dizziness to the point where he was unable to function occupationally.  Dr. R.R. opined that the Veteran was totally and permanently disabled as a result of his "underlying condition," and unemployable due to his PTSD.  


The Board finds that it is unclear from Dr. R. R.'s statement whether he meant that the Veteran was totally and permanently disabled as a result of his claimed dizziness disorder, which he is not service-connected for, and his PTSD, or his PTSD alone.  In this regard, the Board notes that the criteria for a 100 percent rating under Diagnostic Code 9411 requires total occupational and total social impairment.  Nevertheless, the Board does find that the September 2013 statement from Dr. R. R. indicated that the Veteran's symptoms had increased in severity since his VA examination a year earlier in August 2012.  

As such, the Board has an obligation to have the Veteran reexamined to reassess the severity of his psychiatric disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

TDIU

The Veteran contends that he has been unemployable due to his service-connected PTSD since May 2007.  There is no medical opinion of record addressing the combined effect of all the Veteran's service-connected disabilities on his ability to work.  The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In addition, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment.

Moreover, the Board notes that although he claims that he has been unemployable since May 2007, the Veteran did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) until October 4, 2011, the effective date of the grant of service connection and the current 70 percent rating for PTSD.  A TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b), but the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director of Compensation and Pension for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board also notes that because the outcome of the claim for an increased rating for PTSD with generalized anxiety disorder and major depressive disorder may have a bearing on the issue of entitlement to TDIU, any Board action on the TDIU matter would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This also avoids piecemeal adjudication of the claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Thus, this issue must also be remanded.

In addition to the VA examinations, on remand, any pertinent private or VA treatment records generated since the April 2012 VA examination, not already of record, should be obtained and considered in connection with the examinations. 

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2015).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA medical records dated since August 2012.

2.  Request that the Veteran identify any private medical records that are not of record and provide a release.  Request those records and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD with generalized anxiety disorder and major depressive disorder.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should specifically provide the following:

(a) Provide a full multiaxial diagnosis with a global assessment of functioning score.

(b) Specifically discuss the effects of the Veteran's PTSD with generalized anxiety disorder and major depressive disorder on his occupational and social functioning.

The examiner should also provide an opinion as to whether the service-connected disability would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.

If the Veteran's service-connected disability does not preclude gainful employment, the examiner should provide examples of the types of employment the Veteran would be able to perform.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

4.  Then, provide the Veteran's claims file to an appropriate clinician to provide an opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work prior to and after October 4, 2011.  An in-person examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. Based on a review of the claims file, the examiner must 
provide a functional assessment of the Veteran's service-connected disabilities and his ability to work, prior to and after October 4, 2011, consistent with his education and occupational experience, and without consideration of his age or non-service-connected disabilities. 
b. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

c. If, and only if, a new examination is required by the examiner, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

5.  If there is evidence of unemployability prior to October 4, 2011, the issue of entitlement to a TDIU, prior to that time should be referred to the Director of VA's Compensation and Pension Service or the Under Secretary for Benefits, for consideration, in accordance with 38 C.F.R. § 4.16(b) (2015).

6.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

7.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. 

8.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

